DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to application filed October 29, 2021.
Claims 1-16 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
5.	Claims 1-16 are objected to because of the following informalities:  
As to claim 1:
 Lines 1,  recited to include the limitation, “the firmware” should be changed to, for example –[[the]] a firmware-- instead .  Appropriate correction is required.
Line 9, recited to include the limitation, “the current firmware version” should be changed to, for example – [[the]] a  current firmware version -- instead .  Appropriate correction is required.
Line 10, recited to include the limitation, “the latest available firmware version” should be changed to, for example – [[the]] a  latest available firmware version -- instead .  Appropriate correction is required.
Line 16, recited to include the limitation, “the firmware update” should be changed to, for example – [[the]] a  firmware update -- instead .  Appropriate correction is required.
As to claim 9:
 Lines 1,  recited to include the limitation, “a current execution” should be changed to, for example –[[a]] the current execution--instead .  Appropriate correction is required.
As to claim 10:
 Lines 5,  recited to include the limitation, “the memory area” should be changed to, for example –[[the]] a memory area--instead .  Appropriate correction is required.
As to claim 13:
 Lines 1,  recited to include the limitation, “the firmware” should be changed to, for example –[[the]] a firmware-- instead .  Appropriate correction is required.
Line 9, recited to include the limitation, “the current firmware version” should be changed to, for example – [[the]] a  current firmware version -- instead .  Appropriate correction is required.
Line 10, recited to include the limitation, “the latest available firmware version” should be changed to, for example – [[the]] a  latest available firmware version -- instead .  Appropriate correction is required.
Line 16, recited to include the limitation, “the firmware update” should be changed to, for example – [[the]] a  firmware update -- instead .  Appropriate correction is required.
As to claim 14:
 Lines 1,  recited to include the limitation, “the firmware” should be changed to, for example –[[the]] a firmware-- instead .  Appropriate correction is required.
Line 12, recited to include the limitation, “the current firmware version” should be changed to, for example – [[the]] a  current firmware version -- instead .  Appropriate correction is required.
Line 14, recited to include the limitation, “the latest available firmware version” should be changed to, for example – [[the]] a  latest available firmware version -- instead .  Appropriate correction is required.
Line 20, recited to include the limitation, “the firmware update” should be changed to, for example – [[the]] a  firmware update -- instead .  Appropriate correction is required.
	Claims 2-11 and 15-16 are also objected to for being depended upon the objection of base claims 1 and 14 respectively.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claim 13 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to claim 13, recites to include, “A computer program product...comprising computer readable instruction…”,  does not comprise hardware component (no physical transformation) in order to realize the functionality of the computer program product.  The “Computer program product” without such hardware component may be broadly interpreted as data structures representing descriptive material per se or computer programming representing computer listing (software) per se, which is non-statutory under 35 USC 101. See MPEP 2106.01(I).
 Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

9.	The claim 14 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
10.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“a firmware update module configured to retrieve…query … and send” in claim 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


12.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14, recites  limitations, “a firmware update module configured to retrieve…query … and send” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In view of Fig. 1A, paragraphs 0038 and 0040, of instant application including corresponds components: a firmware update module 120 of Fig. 1 are merely belong to the lead (cooking) apparatus 100, Fig. 1 for providing different functionalities, but, it does not disclose corresponding hardware structure that provide claims functionalities, especially, the disclosure does not provide clear structural support for performing claims steps such as to retrieve…query … and send; it is further to note that the firmware update module 120 appear to be within the lead apparatus 100 of Fig.1A , but it is unclear any of( hardware) are used to carry on the functions of the above steps (i.e. to retrieve… and send).
 Therefore, the claim 14 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Conclusion

13.	The prior art made of record and not relied upon (cited on 892 form) isconsidered pertinent to application disclosure. 
Lee (US 20040039826 A1) discloses controlling a home network system to automatically upload function information among master and slave appliances. 

Mansbery (US 20070158335 A1) discloses the cooking appliance 102 is suitably adapted, to receive software updates, patches, upgrades, and the like, via a connection to backend
servers (not shown) operated by a service provider.

Yamaoka et al. (US 8855563 B2) disclose communication among home appliance device via, Wi-Fi, Zegbee, and Eather) other than the near-field communication.

Hegedis et al. (US 20160014849A1) disclose cooking unit can have facility to update the software/firmware to enable forward compatibility for newly released cookware.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192